Exhibit 10.8

 

AMENDMENT NO. 6

 

to

 

CREDIT AGREEMENT

 

THIS AMENDMENT NO. 6 TO THE CREDIT AGREEMENT (this “Amendment”) is made as of
February 8, 2006 by and among NATIONAL WINE & SPIRITS, INC. (the “Borrower”),
the financial institutions listed on the signature pages hereof and LASALLE BANK
NATIONAL ASSOCIATION, in its capacity as contractual representative (the
“Agent”) under that certain Credit Agreement dated as of March 31, 2003 by and
among the Borrower, the financial institutions party from time to time parties
thereto (the “Banks”) and the Agent (as amended as of June 30, 2003, March 31,
2004, June 30, 2004, September 28, 2005 and October 25, 2005, and as the same
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Defined terms used herein and not otherwise
defined herein shall have the meaning given to them in the Credit Agreement.

 

WITNESSETH

 

WHEREAS, the Borrower, the Banks and the Agent are parties to the Credit
Agreement; and

 

WHEREAS, the Borrower, the Agent and the requisite number of Banks under
Section 8.1 of the Credit Agreement have agreed to amend the Credit Agreement on
the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to the following amendment to the Credit Agreement:

 

1. Amendment to the Credit Agreement. Effective as of December 30, 2005 (the
“Effective Date”) and subject to the satisfaction of the conditions precedent
set forth in Section 3 below, the Credit Agreement is hereby amended as follows:

 

  1.1. LaSalle Bank National Association’s Commitment under the Credit
Agreement, its Percentage of the Aggregate Commitment and the reference to the
Aggregate Commitment as set forth on its signature page thereto is amended in
its entirety as follows:

 

Commitment Amount:    For the period commencing on December 30, 2005 through and
including March 31, 2006, $43,750,000; and thereafter, $37,500,000
Percentage of Aggregate Commitment:    62.500000000%



--------------------------------------------------------------------------------

Aggregate Commitment:    For the period commencing on December 30, 2005 through
and including March 31, 2006, $70,000,000; and thereafter, $60,000,000

 

  1.2. National City Bank of Indiana’s Commitment under the Credit Agreement,
its Percentage of the Aggregate Commitment and the reference to the Aggregate
Commitment as set forth on its signature page thereto is amended in its entirety
as follows:

 

Commitment Amount:    For the period commencing on December 30, 2005 through and
including March 31, 2006, $26,250,000; and thereafter, $22,500,000
Percentage of Aggregate Commitment:    37.500000000% Aggregate Commitment:   
For the period commencing on December 30, 2005 through and including March 31,
2006, $70,000,000; and thereafter, $60,000,000

 

  1.3 Section 5.2(C) of the Credit Agreement is hereby amended by deleting the
amount “$5,000,000” now appearing therein and substituting the amount
“$10,000,000” therefor.

 

2. Consent. At the request of the Borrower, effective as of the Effective Date
and subject to the satisfaction of the conditions precedent set forth in
Section 3 below, the Agent and the Banks hereby consent, pursuant to Section 8.1
of the Credit Agreement, to permit, notwithstanding and as an additional
exception to the limitations set forth in Section 5.2(C) of the Credit
Agreement, the Borrower and/or certain of its Subsidiaries to acquire (the
“Subject Acquisition”) all of the capital stock of L & L Wine and Liquor
Corporation, a Michigan corporation (“Target”); provided that (a) the Subject
Acquisition shall be for a purchase price (including, without limitation or
duplication, cash, Restricted Payments and Indebtedness assumed) not to exceed
$18,000,000, (b) the Subject Acquisition shall be consummated on or before
September 1, 2006 pursuant to that certain Stock Purchase Agreement dated as of
September 1, 2005 (the “Stock Purchase Agreement”), by and between the Borrower,
as purchaser, and Stephen H. Lewis and Milford T. Lewis, individually and as
trustee of the Milford T. Lewis Revocable Living Trust Agreement, dated
November 29, 1998, as sellers, as in effect as of the Effective Date and as such
Stock Purchase Agreement shall have been amended or modified, or any material
condition therein waived, with the prior written consent of the Administrative
Agent and the Required Banks, (c) the aggregate purchase price and other
acquisition costs of fixed assets and other capital expenditures made by the
Company or any of its Restricted Subsidiaries during the 2006 fiscal year shall
not exceed $5,000,000, calculated exclusive of the purchase price (including,
without limitation or duplication, cash, Restricted Payments and Indebtedness
assumed) of the Subject Acquisition, (d) the Borrower and its Subsidiaries shall
otherwise satisfy the requirements described in Sections 5.1(G) and 5.2(F) of
the Credit Agreement with respect to the Subject Acquisition, and (e) after
giving effect to the Subject Acquisition, no Default or Event of Default shall
exist. The consent set forth in this Section 2 shall supersede any prior consent
with respect to the Subject Acquisition.



--------------------------------------------------------------------------------

3. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that the Agent shall have received the following:

 

  (a) duly executed copies of this Amendment from each of the Borrower, the
requisite number of Banks under Section 8.1 of the Credit Agreement and the
Agent;

 

  (b) duly executed copies of a Reaffirmation in the form of Exhibit A attached
hereto;

 

  (c) replacement Notes in substantially the form of Exhibit C to the Credit
Agreement in favor of (i) LaSalle Bank National Association in the aggregate
principal amount of $43,750,000 and (ii) National City Bank of Indiana in the
aggregate principal amount of $26,250,000;

 

  (d) such documents and certificates as the Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the
Borrower, the authorization of this Amendment and any other legal matters
relating to the Borrower, this Amendment or the other Loan Documents, all in
form and substance reasonably satisfactory to the Agent and its counsel;

 

  (e) a favorable written opinion letter (addressed to the Agent and the Banks
and dated as of the date of this Amendment) from outside counsel for the
Borrower, in form and substance reasonably satisfactory to the Agent and
covering such matters relating to this Amendment and the other Loan Documents as
the Agent shall reasonably request; and

 

  (f) such other documents, instruments and agreements as the Agent shall
reasonably request.

 

4. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

 

  4.1. This Amendment and the Credit Agreement as previously executed and as
amended hereby, constitute legal, valid and binding obligations of the Borrower
and are enforceable against the Borrower in accordance with their terms.

 

  4.2. Upon the effectiveness of this Amendment and after giving effect hereto,
(i) the Borrower hereby reaffirms all covenants, representations and warranties
made in the Credit Agreement as amended hereby, and agrees that all such
covenants, representations and warranties shall be deemed to have been remade as
of the effective date of this Amendment (unless the applicable representation
and warranty is specifically made as of an earlier date pursuant to the terms of
the Credit Agreement) and (ii) no Default or Event of Default has occurred and
is continuing.

 

5. Reference to the Effect on the Credit Agreement.

 

  5.1. Upon the effectiveness of Section 1 hereof, on and after the date hereof,
each reference in the Credit Agreement or in any other Loan Document (including
any reference therein to “this Credit Agreement,” “hereunder,” “hereof,”
“herein” or words of like import referring thereto) shall mean and be a
reference to the Credit Agreement as amended by Section 1.



--------------------------------------------------------------------------------

  5.2. Upon the effectiveness of Section 2 hereof, on and after the date hereof,
each reference in the Credit Agreement or in any other Loan Document (including
any reference therein to “this Credit Agreement,” “hereunder,” “hereof,”
“herein” or words of like import referring thereto) shall mean and be a
reference to the Credit Agreement as further modified by Section 2.

 

  5.3. Except as specifically modified above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

 

  5.4. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Banks, nor
constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING 735 ILCS 105/5-1 ET SEQ., BUT
OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS) OF THE STATE OF
ILLINOIS.

 

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

8. Counterparts. This Amendment may be executed by one or more of the parties to
the Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

NATIONAL WINE & SPIRITS, INC., as Borrower By:  

/s/ Patrick A. Trefun

--------------------------------------------------------------------------------

Name:   Patrick A. Trefun Title:   Treasurer LASALLE BANK NATIONAL ASSOCIATION,
as Agent and as a Bank By:  

/s/ Chris O’Hara

--------------------------------------------------------------------------------

Name:   Chris O’Hara Title:   Senior Vice President NATIONAL CITY BANK OF
INDIANA, as a Bank By:  

/s/ David G. McNeely

--------------------------------------------------------------------------------

Name:   David G. McNeely Title:   Vice President



--------------------------------------------------------------------------------

REAFFIRMATION

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 6 to the Credit Agreement dated as of March 31, 2003 by and among
National Wine & Spirits, Inc. (the “Borrower”), the financial institutions from
time to time party thereto (the “Banks”) and LaSalle Bank National Association,
in its individual capacity as a Bank and in its capacity as contractual
representative (the “Agent”) (as amended as of June 30, 2003, March 31,
2004, June 30, 2004, September 28, 2005 and October 25, 2005, and as the same
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), which Amendment No. 6 is dated as of
February 8, 2006 (the “Amendment”). Capitalized terms used in this Reaffirmation
and not defined herein shall have the meanings given to them in the Credit
Agreement. Without in any way establishing a course of dealing by the Agent or
any Bank, each of the undersigned reaffirms the terms and conditions of the
Guaranty, the Pledge Agreement, Security Agreement and any other Loan Document
executed by it and acknowledges and agrees that such agreement and each and
every such Loan Document executed by the undersigned in connection with the
Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

 

Dated as of February 8, 2006

 

NATIONAL WINE & SPIRITS CORPORATION NWS, INC. NWS-ILLINOIS, LLC NWS MICHIGAN,
INC. UNITED STATES BEVERAGE, L.L.C. NATIONAL WINE & SPIRITS, LLC By:  

/s/ John J. Baker

--------------------------------------------------------------------------------

Its:   Secretary